office_of_chief_counsel internal_revenue_service memorandum number release date cc psi wmkostak presp-113577-17 third party communication none date of communication not applicable uilc date date to associate area_counsel fort lauderdale small_business self-employed attn kimberly daigle from james a quinn senior counsel branch passthroughs special industries subject aggregation of activities under sec_465 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend a b m x y z ---------------------------- ------------------------ ---------------- ------------------------------------------- ----------------------- ---------------------------------------------------- ----------------------- -------------------------------------------------------- ----------------------- --------------------------------------------- ----------------------- presp-113577-17 ---------------------- ------------- -- --- --- --- ------------- ----------- ----------- --------- ----------- --------- ------------- --------------- --------------------------- --------------------------- ------ ------ bank n1 n2 n3 n4 n5 n6 n7 n8 n9 n10 state1 state2 state3 date1 date2 year1 year2 issue may business activities conducted through a partnership and three separate s_corporations be aggregated and treated as a single activity for purposes of the at-risk_rules of sec_465 of the internal_revenue_code under the facts as described below facts the facts submitted to us provide as follows presp-113577-17 on date1 a an individual signed three separate promissory notes payable to b totaling dollar_figuren1 to purchase n2 percent minority ownership interests in three separate s_corporations x y and z one note for each corporation b is the majority owner in each of x y and z and owns n3 percent of the ownership interests in x n4 percent of the ownership interests in y and n5 of the ownership interests in z in year2 a acquired a n2 percent ownership_interest in m an llc treated as a partnership for federal_income_tax purposes although it is not clear from the facts as submitted this n2 percent ownership_interest in m was apparently given to a by b at least partially in exchange for a’s personal guaranty of a line of credit of dollar_figuren6 between m and bank executed by a on date2 the other minority owners in m x y and z are third parties unrelated to either a or b and the ownership structure of m x y and z are not identical ie there is no overlap of minority owners among m x y and z besides a the three promissory notes between a and b are each styled as nonrecourse each promissory note provides that b’s sole and exclusive remedy for any default on each respective note is to reclaim a’s stock in the respective s_corporation a also executed stock pledge agreements and stock restriction agreements with respect to a’s ownership interests in x y and z in favor of b under the stock pledge agreements a pledged a’s stock in x y and z to b to secure the obligations of a under the three promissory notes the stock restriction agreements place certain other restrictions on the sale assignment gift pledge encumbrance or other_disposition of a’s shares of x y and z and include provisions for the disposition of the stock upon the death or the termination of employment of a m x y and z are engaged in the business of --------------------------------------------- each entity operates a separate--------------- the ---------------------are conducted at different locations in state1 state2 and state3 and sell ------from different manufacturers and each -------------- has its own franchise agreement with the manufacturer that appears independent of the other franchises held through the other entities m x y and z each have their own lines of credit and ----------- inventory financing arrangements provided from their respective manufacturers m x y and z are accounted for using separate books_and_records but the books_and_records for the four entities are maintained at a central location m x y and z utilize the same accounting_method it should further be noted that it appears that b is the majority owner of a number of other -------------------- besides those conducted through m x y and z in which a has no ownership_interest a number of these other --------------- are located in places other than state1 state2 and state3 and likely have ownership structures that are different than m x y and z there is a limited amount of employee sharing among m x y and z a is one of the small number of shared employees and in addition some employees of one -------------- will fill in for others at another ------------- when needed for example a ------- -----manager working at one -------------- will fill in at another -------------- if the -------------- manager at that -------------- is unavailable m x y and z also share advertising information_technology and accounting services otherwise m x y and z do not presp-113577-17 routinely purchase goods and services from each other the customer base of each of m x y and z is the general --------------public so it is not possible to state the extent that ---------------------may share the same customers other than point out that these ----- --------------- are located in different states and therefore it appears unlikely that the ------- --------------- would share the same customers in most cases m x y and z do not carry on any other trades_or_businesses besides the -------------------- and m x y and z do not hold any other assets besides the -------------------- each of m x y and z employs one or more professional managers who have authority to exercise independent judgment in managing the day-to-day operations of their respective --------------- however all of these professional managers are overseen by a on a day-to-day basis a spends over hours a year working in ---------- ---------- --------------- of m x y and z in addition a is responsible for identifying interviewing testing recruiting and hiring the operating managers and key personnel for the ----------- --------------- and monitoring their teams’ performance a is also responsible for determining compensation and adjustments to drive commission-related performance -- ------------------------------- a regularly reviews operations of ---------------------to maintain revenue growth and expense control for variable and fixed operations a’s time at ----- - --------------- is generally split percent directing general management issues and percent working with front line employees to spot check customer service and sales performance as stated above in year1 a executed a guaranty of payment in favor of bank that personally guarantees a line of credit between m and bank in the amount of dollar_figuren6 a’s business_assets as well as a’s personal assets are subject_to this guaranty the line of credit is used for financing m’s -----------inventory and working_capital according to the facts submitted this line of credit has been utilized by m and the amount outstanding may vary over time but generally most of the line of credit is currently outstanding however the funds advanced to m from the line of credit are used only in the -------------------business conducted through m and none of the funds from this line of credit have been directly or indirectly distributed to or used in x y or z this line of credit is also collateralized by m’s inventory -------------------- a filed an amended_return for year1 to claim losses from x y and z in the aggregate amount of dollar_figuren7 while not clear from the facts as submitted it appears that these losses are treated as disallowed under sec_465 on a’s year1 return and carried over to year2 under sec_465 for year2 a deducted losses of dollar_figuren8 from x y and z and a loss of dollar_figuren9 from m and claimed a net_operating_loss_deduction of dollar_figuren10 carried over from year1 from x y and z in addition for year2 a chose to group the business activities of m x y and z together as a single trade_or_business activity for purposes of the passive_activity_loss rules under sec_469 a argues that the activity aggregation rules of sec_465 also allow him to treat the business activities of m x y and z as a single activity for sec_465 purposes if this aggregation of business activities is permitted under sec_465 a likely would be allowed to treat all of the losses from m x y and z as reported in year2 as not subject_to limitation under the presp-113577-17 at-risk_rules of sec_465 as a result of a’s personal guaranty of m’s line of credit from bank in year2 a’s personal guaranty would cause a to be at risk in the aggregated business activity in the amount of the outstanding balance of the line of credit ie any remaining unpaid amount that had been previously advanced to m under the line of credit at the close of each tax_year to the extent a remains personally liable for repayment of that amount under the guaranty at that time law sec_465 provides that in the case of an individual and a closely_held_c_corporation engaged in an activity to which sec_465 applies any loss from such activity for the taxable_year shall be allowed only to the extent of the aggregate amount with respect to which the taxpayer is at risk within the meaning of sec_465 for such activity at the close of the taxable_year sec_465 provides generally that for purposes of sec_465 a taxpayer shall be considered at risk for an activity with respect to amounts including a the amount of money and the adjusted_basis of other_property contributed by the taxpayer to the activity and b amounts borrowed with respect to such activity as determined under sec_465 sec_465 provides that for purposes of sec_465 a taxpayer shall be considered at risk with respect to amounts borrowed for use in an activity to the extent that he a is personally liable for the repayment of such amounts or b has pledged property other than property used in such activity as security for such borrowed amount to the extent of the fair_market_value of the taxpayer’s interest in such property sec_465 provides generally that except to the extent provided in regulations for purposes of sec_465 amounts borrowed shall not be considered to be at risk with respect to an activity if such amounts are borrowed from any person who has an interest in such activity or from a related_person to a person other than the taxpayer having such an interest sec_465 provides that notwithstanding any other provision of sec_465 a taxpayer shall not be considered at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements activity of sec_465 provides that sec_465 applies to any taxpayer engaged in the a holding producing or distributing motion picture films or video tapes b farming as defined in sec_464 c leasing any sec_1245 property as defined in sec_1245 d exploring for or exploiting oil_and_gas resources or e exploring for or exploiting geothermal deposits as defined in sec_613 presp-113577-17 as a trade_or_business or for the production_of_income sec_465 provides that sec_465 also applies to each activity i engaged in by the taxpayer in carrying_on_a_trade_or_business or for the production_of_income and ii which is not described in sec_465 sec_465 provides that except as provided in sec_465 for purposes of sec_465 activities described in sec_465 which constitute a trade_or_business shall be treated as one activity if i the taxpayer actively participates in the management of such trade_or_business or ii such trade_or_business is carried on by a partnership or an s_corporation and percent or more of the losses for the taxable_year is allocable to persons who actively participate in the management of the trade_or_business sec_465 provides that the secretary shall prescribe regulations under which activities described in sec_465 shall be aggregated or treated as separate activities sec_1_465-8 of the income_tax regulations provides that it applies to amounts borrowed for use in an activity described in sec_465 or c a amounts borrowed with respect to an activity will not increase the borrower's amount_at_risk in the activity if the lender has an interest in the activity other than that of a creditor or is related to a person other than the borrower who has an interest in the activity other than that of a creditor this rule applies even if the borrower is personally liable for the repayment of the loan or the loan is secured_by property not used in the activity for additional rules relating to the treatment of amounts borrowed from these persons see sec_1_465-20 sec_1_465-20 provides that the following amounts are treated in the same manner as borrowed amounts for which the taxpayer has no personal liability and for which no security is pledged- amounts that do not increase the taxpayer’s amount_at_risk because they are borrowed from a person who has an interest in the activity other than that of a creditor or from a person who is related to a person other than the taxpayer who has an interest in the activity other than that of a creditor and amounts whether or not borrowed that are protected against loss analysis the promissory notes signed by a used to purchase stock in x y and z appear to be sufficient to provide basis to a in x y and z for purposes of sec_1366 however given that the promissory notes represent amounts borrowed from a person b with an interest in the activities a would not be at risk with respect to these borrowed amounts pursuant to sec_465 sec_1_465-8 and sec_1_465-20 a does not dispute this analysis instead as stated above a’s position is that the aggregation rules of sec_465 allow a to treat the ---------------------conducted through m x y and z as a single activity for sec_465 purposes accordingly if the business activities of m x y presp-113577-17 and z can be aggregated into a single activity for purposes of sec_465 then all of the losses from m x y and z would likely be allowable in year2 as a result of a’s personal guaranty of the line of credit of m from bank in year2 even though the funds advanced under the line of credit is utilized solely by m if a is not permitted to aggregate m x y and z into a single activity under sec_465 then the losses allocable to a from x y and z would be disallowed in year2 under sec_465 since a would not be at risk with respect to the separate business activities conducted through x y and z the at-risk limitations of sec_465 were added to the code because of congress’ concern that taxpayers were deducting losses from tax-sheltering activities far in excess of their economic amount_at_risk in the activities to prevent this abuse sec_465 limits the amount of any deduction for losses from a sec_465 activity to the aggregate amount that the taxpayer is economically at risk in each such activity at the close of the taxable_year see s rep no 94th cong 2d sess vol c b the thrust of sec_465 is to allow a taxpayer to deduct losses only to the extent that the taxpayer bears a real economic risk of loss which is associated with those tax losses in order to determine whether a’s position is correct a number of questions regarding the proper interpretation of the statutory language under sec_465 need to be addressed specifically these questions are what is the proper definition of activity for purposes of sec_465 what is the proper test for determining whether a taxpayer actively participates in the management of activities that constitute a trade_or_business for purposes of sec_465 must multiple business activities constitute a single trade_or_business in order to be aggregated into a single activity under sec_465 may activities that are conducted through separate entities that provide limited_liability to their owners be aggregated into a single activity under sec_465 definition of activity for purposes of sec_465 the statutory language of sec_465 provides no guidance as to the scope or meaning of the term activity prior to the application of any aggregation rule with respect to the activities described in sec_465 and sec_465 provides that each such property as described will be treated as a separate activity subject_to rules similar to those contained in sec_465 that allows aggregation of those activities if certain conditions are met accordingly at least with respect to the activities described in sec_465 and it seems clear that congress intended for the definition of activity for sec_465 purposes to be a relatively narrow and asset-specific concept the staff of the joint_committee on taxation confirms this observation by stating that b y contrast the at-risk_rules to the extent they define ‘activity ’ address issues presp-113577-17 different from those that are relevant with respect to passive losses see sec_465 the at-risk_rules define ‘activity’ in terms of narrow asset units such as individual items of property in light of the goal of such rules to establish a relationship between each such asset and financing attributable to it in the passive loss context unlike the at-risk context financing is not the relevant issue staff of the joint comm on taxation general explanation of the tax_reform_act_of_1986 99th cong h_r 99th cong pincite fn jt comm print blue_book accordingly we believe it is reasonable to conclude that similar to the definition of activity as applied to the activities in sec_465 and the term activity for purposes of sec_465 prior to the application of any aggregation rules contained or referenced in sec_465 is intended to mean the smallest indivisible piece or parcel of property business asset or integrated business unit in which the taxpayer possesses an ownership_interest accordingly under the facts as presented in this case we believe that at most the business activity of each entity m x y and z comprises a separate activity for purposes of sec_465 prior to the application of any aggregation rules contained or referenced in sec_465 active_participation in management of activities that constitute a trade_or_business the statutory language of sec_465 provides no definition or other specific guidance regarding the proper test for determining whether a taxpayer actively participates in the management of activities that constitute a trade_or_business however according to the legislative_history for sec_465 congress intended this inquiry to be a facts and circumstances based determination stating that f actors which tend to indicate active_participation include participating in the decisions involving the operation or management of the trade_or_business actually performing services for the trade_or_business or hiring and discharging employees as compared to only the person who is the manager of the trade_or_business factors which tend to indicate a lack of active_participation include lack of involvement in management and operation of the trade_or_business having authority only to discharge the manager of the trade_or_business or having a manager of the trade_or_business who is an independent_contractor rather than an employee h_r rep no pincite committee report see also staff of the joint comm on taxation general explanation of the tax reform act of h_r 95th cong jt comm print blue_book see also proposed sec_1 c and c c and c which provide in general that a taxpayer’s interest in each piece of property comprising an activity described in sec_465 will be treated as a separate activity of the taxpayer in cases where the property is held through a partnership or s_corporation all of the property of the same type held through the partnership or s_corporation will be treated as one activity of the taxpayer there is no provision in the proposed_regulations that allows the aggregation of activities across multiple partnerships or s_corporations presp-113577-17 sec_465 provides two separate tests with respect to active_participation in the management of activities that constitute a trade_or_business sec_465 provides that activities that are described in sec_465 that constitute a trade_or_business shall be treated as one activity if the taxpayer actively participates in the management of such trade_or_business sec_465 otherwise provides that activities that are described in sec_465 that constitute a trade_or_business shall be treated as one activity if such trade_or_business is carried on by a partnership or an s_corporation and percent or more of the losses for the taxable_year is allocable to persons who actively participate in the management of the trade_or_business in this case a’s position is that the activities of m x y and z should be aggregated as a single activity under sec_465 because they are all engaged in the same line_of_business -------------------- and actively managed by a a relies on both sec_465 and ii to advance this argument with respect to the test under sec_465 a would have the burden of showing that the person in this case b who is allocated more than of the losses from m x y and z actively participates in the management of the business activities conducted through those entities a has made no such showing and we find it doubtful that a would be able to make such a factual showing given the large volume of duties and responsibilities that b delegated to a in order for a to manage those businesses on b’s behalf accordingly we conclude that a does not meet the requirements of sec_465 because a has not shown and probably cannot show that b actively participates in the management of these business activities the application of sec_465 to the facts of this case is less clear sec_465 requires the taxpayer a to be the person who actively participates in the management of the trade_or_business we believe a may be able to demonstrate active_participation in the management of each of m x y and z given a’s claimed duties and responsibilities in managing their day-to-day operations if this were the only requirement of that provision which it is not even in that regard it is not clear to us how a can be actively engaged in the day-to-day management and operations of y and z which are located in state2 and of m which is located in state3 as a claims when a lives and works in state1 however in any event it is not clear whether sec_465 was intended to apply to business activities conducted indirectly through partnerships or s_corporations rather than activities conducted directly by the taxpayer this latter question will be explored in more detail below component activities constituting a trade_or_business the flush language in sec_465 allows component activities which constitute a trade_or_business to be aggregated if the requirements in sec_465 and sec_465 are satisfied however sec_465 and sec_465 do not permit a taxpayer to use an amount_at_risk in one trade_or_business to support losses flowing from a wholly separate and distinct trade_or_business in which the taxpayer has no economic risk of loss even if the taxpayer actively participates in the management of presp-113577-17 both businesses the aggregation provisions allow aggregation only within a single trade_or_business there is no provision in sec_465 that would permit aggregation of activities between two or more trades_or_businesses accordingly activities that comprise or constitute two separate and distinct trades_or_businesses may not be aggregated into a single activity under sec_465 in this case a would have the burden of showing that the business activities conducted through m x y and z comprise a single trade_or_business for purposes of sec_465 under the facts as presented m x y and z each operate a separate and independent ------------------- the ---------------------are conducted at different locations in three states located in different regions of the u s and sell ------ from different manufacturers each -------------- has its own franchise agreement with the manufacturer independent of the other --------------- each -------------- has its own line of credit and ----------- inventory financing_arrangement there is a limited amount of employee sharing among m x y and z m x y and z do share advertising information_technology and accounting services but otherwise do not routinely purchase goods and services from each other m x y and z are accounted for using separate books_and_records even though the books_and_records are maintained at a central location accordingly in this case we believe the facts and circumstances as presented weigh against treating the business activities conducted through m x y and z as a single integrated trade_or_business for purposes of sec_465 aggregation of activities conducted through separate entities in this case a’s position is that the ---------------------that are conducted through three separate s_corporations and an llc treated as a partnership should be aggregated as a single activity for sec_465 purposes because the activities conducted through these entities comprise a single trade_or_business as stated above a is relying on both sec_465 and ii to advance this argument therefore the remaining question is whether either sec_465 or ii permits or requires a taxpayer to aggregate activities that are conducted through more than one partnership or s_corporation with respect to sec_465 the statutory language by referring to a partnership or an s_corporation limits the aggregation of activities to activities conducted through a single partnership or a single s_corporation we believe the legislative_history for the revenue act of supports this interpretation see committee report pincite blue_book pincite as the blue_book states with respect to these newly covered activities those activities conducted by taxpayers other than partnerships and subchapter_s_corporations and which together constitute a trade_or_business shall be treated as one activity if the taxpayer actively participates in the management of the trade_or_business the same treatment would apply to those cases where the trade_or_business is carried on by a partnership or subchapter_s_corporation and percent or more of the losses from the taxable_year is allocable to persons who actively participate in the management of the trade_or_business blue_book at presp-113577-17 we believe this legislative_history for the revenue act of also supports the proposition that sec_465 was only intended to apply to business activities conducted directly by taxpayers other than through partnerships or s_corporations it should also be noted that while not as explicit as the blue_book the committee report states that e xcept for the five activities to which the specific at risk rule applies neither of the at_risk_rules applies to direct investments ie investments made directly not through partnerships essentially the committee believes that the lack of any application of the at risk principles to direct investments constitutes a major gap in the tax law in dealing with tax_shelter abuses thus the bill provides a revised at risk rule which would apply to investments direct or indirect in all activities except real_estate examples of tax_shelter investment activities to which the revised at_risk_rules would apply would include the direct sale to individuals of master phonograph records lithographic plates books coal mining and research_and_development committee report pincite we believe this provision in the committee report supports a reading that sec_465 was intended to apply to business activities directly held by the taxpayer not held through a partnership or s_corporation whereas sec_465 applies to any other business activities held through partnerships_and_s_corporations when congress expanded the scope of sec_465 in to include real_estate activities the legislative_history included a comment stating that t he present law at- risk aggregation rules sec_465 generally apply to the activity of holding real_property under these rules it is intended that if a taxpayer actively participates in the management of several partnerships each engaged in the real_estate business the real_estate activities of the various partnerships may be aggregated and treated as one activity with respect to that partner for purposes of the at-risk_rules s rep no 99th cong 2d sess vol c b h_r rep no 99th cong 1st sess vol this statement appears contrary to the statement contained in the blue_book discussed above nevertheless we believe that this language was included in the legislative_history of the tax_reform_act_of_1986 to suggest that special aggregation rules should be adopted specific to activities of holding real_property conducted through partnerships but that such special rules otherwise might not be generally applicable to other types of trade_or_business activities or other types of entities it should also be noted that congress did not discuss the possibility of aggregating real_estate activities conducted through multiple s_corporations only those conducted through several partnerships in this context it should be noted that in congress also enacted sec_465 to provide that in the case of an activity of holding real_property a taxpayer shall be considered at risk with respect to the taxpayer's share of any qualified_nonrecourse_financing which is secured_by real_property used in such activity if the requirements therein are satisfied this exception for qualified_nonrecourse_financing is only available to taxpayers engaged in the activity of holding real_property we believe this is further indication that congress likely believed that special rules including rules for aggregation should apply with respect to real_estate partnerships that otherwise would not be available to other types of business activities when it expanded the scope of sec_465 to include real_estate activities in presp-113577-17 in addition we note that the tax_reform_act_of_1986 was enacted prior to the proliferation of state limited_liability_company llc statutes and their formal treatment as partnerships or disregarded entities for federal tax purposes in the only types of partnerships in existence were general partnerships including common_law partnerships and limited_partnerships partners in general partnerships almost always had unlimited liability with respect to partnership debt limited partners of course generally were accorded limited_liability with respect to partnership debts but were usually prohibited under state partnership laws from actively managing the businesses of the partnership therefore in it was likely universally accepted that only general partners with unlimited liability could actively manage a partnership real_estate activity since general partners would have unlimited liability with respect to partnership recourse_liabilities congress likely saw little harm in allowing real_property held through multiple partnerships to be aggregated by their general partners that actively managed each of the various properties congress therefore likely recognized that limited partners generally would be precluded from aggregating real_estate activities held through multiple partnerships since they could not actively participate in the management of those activities we understand that a has grouped the ---------------------conducted through m x y and z for purposes of sec_469 and may contend that the activity grouping rules of sec_1_469-4 are or should be applicable in determining whether multiple activities may be aggregated under sec_465 for purposes of applying sec_465 we reject this contention as previously stated congress recognized that there was a significant difference in how sec_465 and sec_469 would operate the at-risk_rules were intended to address issues different from those that are relevant with respect to passive losses the at-risk_rules were intended to define ‘activity’ in terms of narrow asset units such as individual items of property in light of the goal of such rules to establish a relationship between each such asset and financing attributable to it in the passive loss context financing is not the relevant issue see blue_book pincite fn moreover the literal structure of the sec_469 activity grouping rules is at odds with the statutory language of sec_465 under sec_465 multiple activities may be aggregated into a single activity only in situations where the combined activities constitute a single trade_or_business in contrast the rules in sec_1_469-4 contemplate and permit the grouping of multiple activities that may otherwise comprise two different and separate trades_or_businesses as long as those activities form an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 in addition sec_1_469-4 permits the grouping of activities that are conducted through separate partnerships or s_corporations even though creditors of one entity usually cannot reach the assets of the other entities to satisfy legal claims sec_469 allows such groupings because the see generally blue_book pincite discussing limited_partnerships and tax_shelter activity a dditional considerations were viewed as relevant with regard to limited_partnerships in order to maintain limited_liability status a limited_partner generally is precluded from materially participating in the business activity of the partnership in virtually all respects a limited_partner more closely resembles a shareholder in a c_corporation than an active business entrepreneur presp-113577-17 passive_activity_loss rules generally are not concerned about financing arrangements that protect taxpayers against loss unlike sec_469 the at_risk_rules are primarily concerned about financing arrangements that protect taxpayers against loss and conducting activities through multiple entities that limit the liability of their owners would be one such arrangement accordingly we believe that the sec_1_469-4 grouping rules are irreconcilable with the statutory language contained in sec_465 and with the underlying purpose of at_risk_rules under sec_465 and therefore those activity grouping rules have no application_for purposes of sec_465 nevertheless while we believe that the statutory language and legislative_history for sec_465 support disallowing aggregation of activities across multiple entities as explained above we recognize that there has been a lack of regulatory and other guidance under sec_465 along with a significant lapse of time and substantial changes in the fundamental nature of how taxpayers conduct business that have occurred since the enactment of sec_465 therefore even though we believe sec_465 and ii generally should be applied to prohibit aggregation of activities across multiple entities we recognize that there may be compelling cases where the facts and circumstances clearly indicate that the activities conducted through separate entities do comprise a single integrated trade_or_business for sec_465 purposes such as situations where the multiple entities are owned and managed by the same persons that share the same lenders and creditors who may have legal claims against the assets of all of the entities and their owners we nonetheless believe that such compelling situations would be rare while the conduct of the activities through separate legal entities might not be a dispositive factor that in itself would prohibit aggregation of those activities under sec_465 and ii we believe that conducting activities through separate legal entities that limit the liability of their owners is a probative factor that should weigh heavily against aggregation accordingly we believe that conducting activities through separate entities that limit the liability of their owners generally will be strong evidence indicating that the activities do not comprise a single trade_or_business for purposes of sec_465 except when the facts and circumstances otherwise weigh heavily in favor of viewing the activities as a single integrated trade_or_business in this case we believe the organization of the four ---------------------into separate legal entities that limit the liability of their owners weighs heavily against treating the four ---------------------conducted through m x y and z as a single trade_or_business that would allow m x y and z to be aggregated and treated as a single activity for purposes of sec_465 and we see no countervailing factors in this case that would weigh heavily in favor of aggregation conclusion in this case based on the facts presented the ---------------------conducted through m x y and z operate independently from each other there are few presp-113577-17 interdependencies among them ownership among the entities is not identical each --- --------------sells ------ from different manufacturers and has separate franchise agreements and financing arrangements although the books_and_records of the --------- --------------- are all located at a central location each --------------maintains separate books_and_records the ---------------------operate in different non-contiguous states in different regions of the country employees generally work for a single -------------- and employees are shared among the --------------- only in limited circumstances the fact that the -------------- - are conducted through separate entities that limit the liability of their owners and the lenders and other creditors of the entities do not appear to have any claims against the assets of the --------------- conducted through other entities further supports our conclusion that the ---------------------conducted through m x y and z do not comprise a single trade_or_business for purposes of sec_465 and ii in addition even though a may be able to show that a actively participates in the management of each of the ---------------------for purposes of applying sec_465 we conclude that sec_465 does not allow aggregation of the business activities of m x y and z because a does not conduct --------------------------directly but rather each -------------- is conducted through either a separate partnership or s_corporation and there are no other facts present that would weigh heavily in favor of viewing the separate ---------------------as a single integrated trade_or_business finally a would have the burden of showing that b actively participates in the management of each of the ---------------------conducted through m x y and z for purposes of applying sec_465 given that a has made no such showing and given that we find it doubtful that a would be able to make such a factual showing for the reasons stated above this would be another reason why sec_465 does not allow aggregation of the business activities of m x y and z case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries
